EXHIBIT 10.1

2007 Bonus Plan

          The 2007 Bonus Plan is a cash bonus plan for the 2007 fiscal year,
which is based upon both quantitative and qualitative goals. Bonuses to
executive officers will be based upon the achievement of specified targets
relating to bookings, revenues, net income/net loss, net end of period cash and
qualitative objectives. Achievement of each of the target objectives for
bookings, revenues, net income/net loss, and net end of period cash will,
subject to the condition noted below, result in payment of up to 20% of the
target bonus, provided the Company meets or exceeds minimum threshold targets of
bookings, revenues, net income/net loss, and net end of period cash.  Executive
officers may be eligible to receive 120% of their target bonuses if the Company
meets or exceeds the highest threshold targets for bookings, revenues, net
income/net loss, net end of period cash flow and qualitative objectives. 2007
target bonuses for the Company’s executive officers are as follows: $100,000 for
James T. Healy, President and Chief Executive Officer, $60,000 for Bruce M.
Jaffe, Vice President of Finance and Chief Financial Officer, $24,000 for Ronald
H. Mabry, Vice President of Field Operations and Applications Engineering,
$50,000 for Farhad Hayat, Vice president of Marketing and $50,000 for Fadi
Maamari, Vice President of Engineering.